Order entered November 6, 2014




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-14-00524-CV

                 COLLIN CENTRAL APPRAISAL DISTRICT, Appellant

                                            V.

                         COLLIN CREEK MALL, LLC, Appellee

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-03582-2011

                                         ORDER
        We GRANT appellee’s November 4, 2014 unopposed motion to substitute lead counsel.

We DIRECT the Clerk of this Court to substitute Jason C. Marshall with The Marshall Firm, PC

as lead counsel for appellee in the place of Melinda D. Blackwell with Blackwell & Duncan,

PLLC.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE